EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into as of
April 1, 2008 (the Effective Date”) between ODYSSEY RE HOLDINGS CORP.
(“Employer”), a holding company, incorporated in the State of Delaware, that
owns all of the shares of the entities comprising the group of reinsurance and
insurance companies constituted by Odyssey America Reinsurance Corporation and
its subsidiaries, and Michael G. Wacek (“Executive”), an individual residing at
[address].
     WHEREAS, the Board of Directors of Employer (such Board of Directors,
and/or any duly authorized Committee thereof acting on its behalf, being
referred to herein as the “Board”) believes it is in the best interests of
Employer (i) to ensure that the reasonable employment, compensation and benefits
expectations of Executive are satisfied; (ii) to induce and encourage Executive
to continue his employment with Employer as a senior executive; and (iii) to
reward Executive’s commitment to provide continued service, full attention and
dedication to Employer, by providing Executive with the compensation and
benefits arrangements described below during the term provided for in this
Agreement; and
     WHEREAS, to accomplish these objectives, the Board has authorized and
directed Employer to enter into this Agreement with Executive.
     NOW THEREFORE, IT IS AGREED AS FOLLOWS:

 



--------------------------------------------------------------------------------



 



ARTICLE I
EMPLOYMENT AND DUTIES; COMPENSATION
Section 1:   Duties.
     During the term of this Agreement, Executive shall be employed by and shall
serve Employer in the capacity of Executive Vice President, and shall be
employed by and/or shall serve Employer and such subsidiaries of Employer in
such capacities as Employer shall from time to time designate and as are
consistent with Executive’s position as Executive Vice President of Employer,
including, without limitation, his present duties as President of the Company’s
principal operating subsidiary, Odyssey America Reinsurance Corporation; as
Chief Executive Officer, Americas Division; and as Employer’s Chief Risk Officer
(until such time as a replacement is identified). Executive shall devote
substantially all of his business time to the business and affairs of Employer
and shall use his best efforts, skills, and energy to promote Employer’s
interests, provided that it shall not be a violation of the foregoing for
Executive to act or serve as a director, trustee or committee member of any
civic or charitable organization, as long as such activities are disclosed to
Employer, and Employer, in the exercise of its reasonable judgment, agrees that
such activities do not present any conflict of interest with Employer.
Section 2:   Term of Employment.
     The term of employment of Executive by Employer shall commence as of
April 1, 2008 (the “Commencement Date”) and shall continue until April 1, 2011
(the “Term”),

 



--------------------------------------------------------------------------------



 



provided, however, that the Term shall automatically be extended without further
action of either party for additional twelve (12)-month periods unless either
party gives written notice to the other party at least sixty (60) days prior to
the expiration of the then-effective term. At any time prior to the expiration
of the Term, Employer and Executive may, by mutual written agreement, extend
Executive’s employment under the terms of this Agreement for such additional
periods as they may agree.
Section 3:   Salary, Benefits and Additional Compensation.
     As compensation and consideration for the performance by Executive of his
duties and responsibilities pursuant to this Agreement, Employer agrees to pay,
and/or to cause one or more of its subsidiaries to pay Executive, and Executive
agrees to accept the following amounts and benefits (all Dollar amounts referred
to herein are in United States Dollars):
     (a)     Base Salary:
     During the Term, Executive shall receive an annual base salary (“Base
Salary”) of Six Hundred Thousand Dollars ($600,000), as it may be increased from
time to time at the discretion of the Board, pro rated for any calendar year
within the Term for which employment does not extend for the entire calendar
year. The Base Salary shall be paid to Executive in equal bi-weekly
installments.
     (b)     Bonus Pool:
     Executive shall participate in the bonus pool (the “Bonus Pool”) created by
the Board with respect to each calendar year, and the Board shall establish
performance criteria upon which Executive’s bonus shall be determined. During
Executive’s employment under this Agreement, Executive shall be eligible to
receive a

 



--------------------------------------------------------------------------------



 



target bonus of 100% of Base Salary, although it is agreed that actual bonus
awards may exceed, match or be less than the target bonus, as Executive’s
performance or Employer’s performance warrant. The form of payment and other
terms and conditions of such bonus shall be determined by Employer.
Notwithstanding the foregoing, to the extent Executive is a “covered employee”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the annual bonus may be implemented and administered in a
manner intended to insure the treatment of such bonus as “performance-based
compensation” within the meaning of Section 162(m) of the Code (including,
without limitation, by having the relevant performance goals established by the
Board and having the Board certify the achievement of such goals before the
annual bonus is paid).
     Bonuses will be paid on or about March 15 of the year following the related
calendar year (and in no event later than April 15 of the year following the
related calendar year).
     (c)     Restricted Stock Grants:
     (i)   Executive shall receive, as of the date hereof, an award consisting
of that number of restricted shares of OdysseyRe’s common stock, par value $.01
per share (“Restricted Shares”), which, when multiplied by the simple average of
the closing prices of OdysseyRe’s common stock on the New York Stock Exchange on
the twenty (20) business days next preceding the date of execution hereof,
yields the aggregate sum of One Million Dollars ($1,000,000), subject to
subparagraph (ii) below, the foregoing grant (the “Incentive Stock Bonus”) shall
be subject to the terms of the Odyssey Re Holdings Corp. Restricted Share Plan
(the “Restricted Share Plan”). Executive shall become

 



--------------------------------------------------------------------------------



 



vested in the shares granted pursuant to the foregoing sentence, and all
restrictions shall lapse, on April 1, 2009 with respect to twenty percent (20%)
of the Restricted Shares and on each anniversary thereafter with respect to an
additional twenty percent (20%) of the Restricted Shares such that on April 1,
2013 all restrictions on the Restricted Shares constituting the Incentive Stock
Bonus shall lapse.
     (ii)   A copy of the award document relating to the Incentive Stock Bonus
(an “Award Document”) is attached hereto as Exhibit A. The Award Document
provide that (a) upon Executive’s Termination of Employment as a result of
death, disability, reaching retirement age; Change in Control (as defined in
Article II, Section 6 below); termination by Executive as a result of a
Constructive Termination (as defined in Article II, Section 4 below); or
termination by Employer for reasons other than For Cause (as defined in
Article II, Section 3 below) the restricted period applicable to any Restricted
Shares granted to Executive thereunder (an “Award”) shall terminate and
Executive shall become fully vested in such Award; and (b) if the stock of
Employer at any time during the restricted period ceases to be publicly traded,
then Executive shall have the option to receive a cash payment, payable by
Employer within ten (10) days following written notice from Executive no later
than thirty (30) days following the delisting of Employer stock from the
exchange, equal to the number of shares of Restricted Stock of Employer granted
under the Award Document and held by Executive as of the delisting of the stock
times the greater of (i) the share price of Employer stock as of the close of
business forty-five (45) trading days prior to its delisting and (ii) the
average share price of Employer stock (based on end of business day values) over
the forty-five (45) trading day period prior to delisting. To the extent the
cash payment exceeds the fair market value of the

 



--------------------------------------------------------------------------------



 



stock at the time of payment and Executive is a “specified employee” as defined
in Section 409A of the Code, the excess amount shall be paid the earlier of
(A) 6 months following termination of employment, or (B) death. The foregoing
subparagraph (b) shall not apply if the stock of Employer ceases to be publicly
traded as a result of Employer having made a general assignment for the benefit
of creditors, been adjudicated as bankrupt or insolvent, or having filed a
voluntary petition in bankruptcy, a petition or answer seeking an arrangement
with creditors or to take advantage of any insolvency law or having filed an
answer admitting the material allegations of a petition filed against Employer
in bankruptcy.
     (iii)   Employer will take whatever action necessary, including, without
limitation, amendment of the Restricted Share Plan, to ensure that the issuance
of Restricted Shares to Executive pursuant to the Award Document does not exceed
the maximum number of shares available for such purpose.
     (d)     Additional Benefits:   During the term of this Agreement, Executive
shall be entitled to the following fringe benefits:
     (i)   Executive Benefits: Executive shall be eligible to participate in
such benefits and perquisites as are now generally available or later made
generally available to executive officers of Employer.
     (ii)   Vacation: Executive shall be entitled to vacation time consistent
with his position as Executive Vice President and his duties hereunder.
     (iii)   Life Insurance: Executive shall be eligible to participate in any
life insurance program available to executive officers of Employer on terms at
least as favorable as those generally made available to such executive officers.

 



--------------------------------------------------------------------------------



 



     (iv)   Disability Insurance: Executive shall be eligible to participate in
any disability insurance program available to executive officers of Employer on
terms at least as favorable as those generally made available to such executive
officers.
     (v)   Reimbursement for Expenses: Employer shall reimburse Executive for
reasonable and properly documented out-of-pocket business and/or entertainment
expenses incurred by Executive in connection with the performance of his duties
under this Agreement.
     (vi)   Retirement Plans and Related Arrangements: Executive shall continue
to participate in all retirement plans and related arrangements made available
by Employer to its executives.
     (vii)   Reimbursement of Attorney’s Fees: Employer shall pay all reasonable
attorney’s fees and disbursements incurred by Executive in negotiating this
Agreement; payment shall be made either to Executive upon submission of paid
invoices for such legal work or directly to the attorney chosen by Executive.
Section 4:   Reimbursement of Certain Taxes, Penalties and Interest.
     To the best of Employer’s knowledge, Employer hereby represents to
Executive that, as of the date hereof, Executive’s execution of this Agreement
shall not result in the attribution of any current taxable income to him.
Notwithstanding anything in this Agreement to the contrary, in the event that
the execution of this Agreement or the payment of any bonus hereunder is subject
to tax under Section 409A of the Internal Revenue Code of 1986, as amended (the
“409A Tax”), Employer will reimburse Executive for such 409A Tax (together with
any interest and penalties and the amount of any federal income tax attributable
to your receipt of such reimbursement from the

 



--------------------------------------------------------------------------------



 



Employer). Such reimbursement payment will be made at the time the 409A Tax is
due and payable. In addition, Employer agrees to advance to Executive an amount
equal to any base taxes that he would be obligated to pay in any year during
which he does not receive a bonus payment or bonus payments if 409A liability is
alleged and payment is actually made. Any and all such advances shall be treated
by the Company as a credit against bonus payments to be made to Executive under
this Agreement. If Executive is terminated without Cause or terminates his
employment in the event of Constructive Termination and such advance is not
offset against a bonus payment, Employer shall forgive all amounts owed to it by
Executive in respect of such advance. In the event Executive is terminated with
Cause or terminates his employment for any reason other than Constructive
Termination and such advance is not offset against a bonus payment, Executive
hereby agrees to pay Company an amount equal to amounts outstanding in respect
of such advance together with interest at an annual rate of six percent (6%)
payable in two (2) equal annual payments over the two (2) year period
immediately following Executive’s termination with Cause or termination for any
reason other than Constructive Termination.
ARTICLE II
TERMINATION OF EMPLOYMENT
     Subject to Section 7 of this Article II, Employer shall provide Executive
with the following payments and benefits upon termination of employment:

 



--------------------------------------------------------------------------------



 



Section 1:   Termination Due to Death.
     The employment of Executive under this Agreement shall terminate upon
Executive’s death. In the event of Executive’s death during Executive’s
employment hereunder, the estate or other legal representative of Executive
shall be entitled to receive the following:
     (a)     Base Salary:   Employer shall pay to Executive’s estate or other
legal representative of Executive, Executive’s Base Salary for the period ending
one year following the month in which Executive dies. Such an amount and all
other amounts payable under this Section 1 of Article II shall be paid by
Employer in a lump sum within thirty (30) days of the date of death, provided,
however, that the amounts due with respect to the Bonus Pool shall be paid when
such amounts would ordinarily be paid.
     (b)     Payment from Bonus Pool:   Employer shall pay to the estate or
other legal representative of Executive, (i) all amounts accrued in the Bonus
Pool by Executive with respect to years preceding the year in which the death of
Executive occurs and (ii) the pro-rated bonus payable with respect to the year
in which the death of Executive occurs.
     (c)     Restricted Stock:   Upon the death of Executive, the restricted
period with respect to all Restricted Stock previously awarded to Executive
including, without limitation, Restricted Stock awarded pursuant to this
Agreement, shall terminate and Executive’s estate or other legal representative
shall become fully vested in all Restricted Stock previously awarded to
Executive. In addition, upon the death of Executive, all other equity awards
shall vest (and, with respect to stock options and stock appreciation rights, if
any, shall become fully exercisable).

 



--------------------------------------------------------------------------------



 



Section 2:   Termination by Reason of Disability.
     If, during the term of this Agreement, Executive, in the reasonable
judgment of the Board, has failed to perform his duties under this Agreement on
account of illness or physical or mental incapacity, and such illness or
incapacity continues for a period of more than (i) six (6) consecutive months or
(ii) one hundred eighty three (183) days in any consecutive three hundred
sixty-five (365) day period, Employer shall have the right to commence process
to terminate Executive’s employment under this Agreement on account of
disability. Employer shall send written notice to Executive of (x) its intention
to commence such process, (y) a medical doctor chosen by Employer to make the
determination referred to in the next sentence, and (z) Executive’s right within
ten (10) days of receipt of the notice to choose a second medical doctor to make
such determination. Termination for disability shall be based on a reasonable
determination that Executive is either unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months; or by reason of any medically determinable
physical or mental impairment that can be reasonably expected to result in death
or last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the service provider’s employer.
Executive shall fully cooperate in this process, including by making himself
available for and consenting to all examinations and tests reasonably required
by any doctor making the aforesaid determination. The aforesaid determination
shall be made by the medical doctor chosen by Executive, if he exercises his
foregoing right to choose a doctor, and the medical

 



--------------------------------------------------------------------------------



 



doctor chosen by Employer. If the determination is being made by two medical
doctors and they cannot agree within fifteen (15) days of their both being
chosen, they shall as soon as reasonably possible select a third medical doctor
to make the determination, who shall make the determination within fifteen
(15) days of being chosen. The determination made by the foregoing process shall
be conclusive. In the event Executive’s employment is terminated on account of
disability, Executive’s rights to compensation and benefits shall be as follows:
     (a)     Base Salary:   Executive shall be paid his pro rated Base Salary,
as determined in accordance with the terms of Section 3(a) of Article I for a
period of no less than one year, less any benefits paid to him under disability
insurance policies maintained by Employer, following his termination on account
of disability.
     (b)     Payment from Bonus Pool:   Employer shall pay to Executive, when
the same would ordinarily be paid, (i) all amounts accrued in the Bonus Pool by
Executive with respect to years preceding the year in which termination due to
disability of Executive occurs and (ii) the pro-rated bonus payable with respect
to the year in which termination due to the disability of Executive occurs.
     (c)     Restricted Stock:   The restricted period with respect to all
Restricted Stock previously awarded to Executive shall terminate and Executive
shall become fully vested in all Restricted Stock previously awarded to
Executive, including, without limitation, Restricted Stock awarded pursuant to
this Agreement. In addition, all other equity awards shall vest (and, with
respect to stock options and stock appreciation rights, if any, shall become
fully exercisable).

 



--------------------------------------------------------------------------------



 



Section 3:   Termination for Cause.
     “Termination for Cause” shall mean termination by Employer of Executive’s
employment by Employer by reason of:
     (i)   a willful failure by Executive in bad faith to substantially perform
his duties with Employer resulting in material harm to Employer; or
     (ii)   Executive’s conviction of a felony involving moral turpitude.
Executive must be given written notice that Employer intends to terminate his
employment for Cause. Such written notice shall specify the particular act or
failure to act constituting the basis of the intention to so terminate
employment.
     In the case of a Termination for Cause under clause (i) above, Executive
shall be given the opportunity, within twenty (20) days of the receipt of such
notice, to meet with the Board to refute or explain such act or failure to act.
If such act or failure to act is reasonably determined by the Board to be in
violation of clause (i) of this Section, Executive shall be given ten (10) days
after such meeting to correct such act or failure to act, and upon failure of
Executive within such ten (10) day period to correct such act or failure to act
to the reasonable satisfaction of the Board, Executive’s employment by Employer
shall be terminated. In the case of Termination for Cause under Clause
(ii) above, Executive’s employment shall be terminated as of the date such
notice is given.
     In the event the Board shall terminate Executive’s employment for Cause,
Executive shall be entitled only to the following:
     (a)     Base Salary:   Within thirty (30) days of the date of Executive’s
Termination for Cause, Executive shall be paid his pro rated Base Salary, as
determined in accordance with the terms of Section 3(a) of Article I.

 



--------------------------------------------------------------------------------



 



     (b)     Payment from Bonus Pool:   Executive shall forfeit all rights to
payments from the Bonus Pool.
Section 4:   Termination without Cause; Constructive Termination.
     Notwithstanding anything in this Agreement to the contrary, Executive’s
employment hereunder may be terminated by Employer without Cause, and Executive
may terminate his employment hereunder in the case of Constructive Termination,
as defined in this Section 4, provided, however, that in the event that
Executive’s employment is terminated in accordance with the terms of this
Section 4, Executive shall be entitled to receive:
     (a)     Base Salary:   Within thirty (30) days of Executive’s termination
of employment, Employer shall pay to Executive a lump sum payment equal to
Executive’s Base Salary, as determined in accordance with the terms of Section
3(a) of Article I, for the month in which termination occurs, and for the period
incepting the first day of the month immediately following the month in which
termination occurs to the end of the Term, or any extension thereto, inclusive
(but in no event for less than one (1) year).
     (b)     Payment from Bonus Pool:   Employer shall pay to Executive, within
thirty (30) days following termination of employment, (i) if performance has
been met under the Bonus Pool, all amounts accrued in the Bonus Pool by
Executive with respect to years preceding the year in which termination of
employment of Executive occurs and (ii) if performance has been met under the
Bonus Pool, the pro-rated bonus determined under the Bonus Pool with respect to
the year in which termination of employment of Executive occurs.

 



--------------------------------------------------------------------------------



 



     (c)     Restricted Stock:
     (i)   The restricted period applicable to all Restricted Stock previously
awarded to Executive shall terminate and Executive shall become fully vested in
all Restricted Stock previously awarded to Executive, including, without
limitation, Restricted Stock awarded pursuant to this Agreement. Executive
shall, upon such termination, have the option to take cash in lieu of Restricted
Stock with respect to all, or any portion, of the shares of Restricted Stock
that vest as a result of this subparagraph, based on a share price for such
Restricted Stock that is the greater of (a) the share price of Employer’s stock
as of the close of business on the business day next preceding the date of
termination of employment and (b) the share price of Employer’s stock ten
(10) business days prior to the date determined under paragraph (a) above (or
the closing price of the next preceding business day, if such date does not fall
on a business day). To the extent the cash payment exceeds the fair market value
of the stock at the time of payment and Executive is a “specified employee” as
defined in Section 409A of the Code; the excess amount shall be paid the earlier
of (A) 6 months following termination of employment or (B) death. In addition,
all other equity awards shall vest (and, with respect to stock options and stock
appreciation rights, if any, shall become fully exercisable).
     (ii)   Executive shall give Employer written notice within ten
(10) business days following termination of employment under this Section 4,
specifying the number of shares of Restricted Stock with respect to which
Executive has elected to take cash in lieu of shares of Restricted Stock.
Employer shall, within thirty (30) days of receipt of such notice, deliver to
Executive a check in payment of the value of the shares of Restricted Stock as
determined in accordance with the immediately preceding subsection, and share

 



--------------------------------------------------------------------------------



 



certificates evidencing the remaining shares of Restricted Stock that have
vested as a result of termination of employment under this Section 4 and with
respect to which Executive has not exercised his election to take cash in lieu
of shares.
     (d)     Health Coverage:   Executive’s medical and dental coverage shall
cease upon the termination of Executive’s employment. In the event of such
termination in accordance with the terms of this Section 4, Employer shall
provide Executive with notice and enrollment materials confirming Executive’s
right to continue medical and dental insurance coverage to the extent permitted
under COBRA; provided, however, that Executive shall only be required to pay the
premiums charged to similarly-situated active employees during the entire COBRA
continuation period, and Employer shall pay the remaining cost of coverage.
     For purposes of this Agreement, “Constructive Termination” shall mean the
termination of employment by Executive following written notice to Employer for
any of the following reasons:
     (i)   without Executive’s express written consent, the loss of Executive’s
position described in Article I, Section 1 or a material alteration in
Executive’s position or responsibility as so described;
     (ii)   without Executive’s express written consent, a breach by Employer of
any of its material obligations set forth in this Agreement;
     (iii)   any failure by a successor to Employer to assume Employer’s
obligations under this Agreement, either expressly or by operation of law, or,
if Employer sells all or substantially all of its assets, or as a result of a
sale by Employer’s majority stockholder, Fairfax Financial Holdings Limited
(“Fairfax”) of all of Employer or a controlling

 



--------------------------------------------------------------------------------



 



interest in Employer and in either case, as a result thereof, any failure by the
purchaser to assume Employer’s obligations under this Agreement; or
     (iv)   without Executive’s express written consent, relocation of
Executive’s work situs to a location that is not within a radius of thirty
(30) miles by major thoroughfare from the Executive’s work situs in Stamford,
Connecticut at the inception of this Agreement.
     Executive must give written notice to Employer within ninety (90) days
following the initial existence of one or more of the reasons listed above if
Executive intends to terminate Executive’s employment because of the occurrence
of one of the circumstances constituting Constructive Termination under this
Section 4. Such written notice shall specify the particular act or failure to
act constituting the basis of Executive’s claim that Constructive Termination
has occurred. Employer shall be given the opportunity, within thirty (30) days
of the receipt of such notice, to fully cure any such act or failure to act.
     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with the Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after his “separation from
service” for any reason, or (B) death. If any payment is delayed pursuant to the
above sentence, the first payment after such delay expires shall include all
amounts not previously paid as a result of such delay. The determination of
whether Section 409A of the Code requires any such delay shall be made by
Employer,

 



--------------------------------------------------------------------------------



 



after consultation with Executive’s tax counsel. The provisions of this
paragraph shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Employer shall reform such provision to maintain to
the maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
Section 5:   Termination by Executive Other than in the Event of Constructive
Termination.
     Executive may terminate his employment hereunder upon sixty (60) days
written notice to Employer. In the event Executive terminates his employment
under this Section 5, Executive shall be entitled only to payment of his Base
Salary through his termination date and reimbursement of all business expenses
incurred by Executive in accordance with Employer’s expense policies through his
termination date; provided, however, that the terms of this Section 5 shall not
apply to any termination that is subject to the terms of either Article II,
Section 7 or Constructive Termination under Article II, Section 4.
Section 6:   Non-Extension of Employment.
     Employer shall provide Executive written notice (“Notice”) of its intention
not to extend Executive’s employment under the terms of this Agreement
(“Non-Extension of Employment”) at least ninety (90) days prior to the end of
the Term, and in such event, Executive’s employment with Employer shall
terminate upon the completion of the final

 



--------------------------------------------------------------------------------



 



day of the Term. In the event of Non-Extension of Employment in accordance with
the terms of this Section 6, Executive shall be entitled to receive:
     (a)     Base Salary; Health Coverage:   Employer shall continue to pay
Executive the Base Salary (at the rate in effect at the end of the Term) for
twelve (12) months following Executive’s termination of employment at such
intervals as the same would have been paid to Executive had Executive remained
in the active service of Employer. Executive’s medical and dental coverage shall
cease upon the termination of Executive’s employment. In the event of such
termination in accordance with the terms of this Section 6, Employer shall
provide Executive with notice and enrollment materials confirming Executive’s
right to continue medical and dental insurance coverage to the extent permitted
under COBRA; provided, however, that Executive shall only be required to pay the
premiums charged to similarly-situated active employees during the entire COBRA
continuation period, and Employer shall pay the remainder of the cost of
coverage.
     (b)     Payment from Bonus Pool:   Employer shall pay to Executive, thirty
(30) days following the end of the Term, (i) ) if performance has been met under
the Bonus Pool, all amounts accrued in the Bonus Pool by Executive with respect
to years preceding the year in which Non-Extension of Employment occurs and (ii)
) if performance has been met under the Bonus Pool, the pro-rated bonus
determined under the Bonus Pool with respect to the year in which Non-Extension
of Employment occurs.
     (c)     Restricted Stock:
     (i)   The restricted period applicable to all Restricted Stock previously
awarded to Executive shall terminate and Executive shall become fully vested in
all Restricted

 



--------------------------------------------------------------------------------



 



Stock previously awarded to Executive, including, without limitation, Restricted
Stock awarded pursuant to this Agreement. Executive shall, upon such
termination, have the option to take cash in lieu of Restricted Stock with
respect to all, or any portion, of the shares of Restricted Stock that vest as a
result of this subparagraph, based on a share price for such stock which is the
greater of (a) the share price of Employer’s stock as of the close of business
on the business day next preceding the date of termination of employment and
(b) the share price ten (10) business days prior to the date determined under
clause (a) above (or the closing price of the next preceding business day, if
such date does not fall on a business day). To the extent the cash payment
exceeds the fair market value of the stock at the time of payment and Executive
is a “specified employee” as defined in Section 409A of the Code; the excess
amount shall be paid the earlier of (A) 6 months following termination of
employment, or (B) death. In addition, all other equity awards shall vest (and,
with respect to stock options and stock appreciation rights, if any, shall
become fully exercisable).
     (ii)   Executive shall give Employer written notice within ten
(10) business days following termination of employment under this Section 6,
specifying the number of shares of Restricted Stock with respect to which
Executive has elected to take cash in lieu of shares of Restricted Stock.
Employer shall, within thirty (30) days of receipt of such notice, deliver to
Executive a check in payment of the value of the shares of Restricted Stock as
determined in accordance with the immediately preceding subsection, and share
certificates evidencing the remaining shares of Restricted Stock that have
vested as a result of termination of employment under this Section 6 and with
respect to which Executive has not exercised his election to take cash in lieu
of shares.

 



--------------------------------------------------------------------------------



 



     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after Employee’s “separation
from service” for any reason or (B) death. If any payment is delayed pursuant to
the above sentence, the first payment after such delay expires shall include all
amounts not previously paid as a result of such delay. The determination of
whether Section 409A of the Code requires any such delay shall be made by
Employer, after consultation with Executive’s tax counsel. The provisions of
this paragraph shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, Employer shall reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
     For the avoidance of doubt, this Section 6 shall not apply to the extent
Section 4, above, is applicable.
Section 7:   Termination Upon a Change of Control.
     “Termination/Terminated Upon a Change in Control” shall mean the
termination of Executive’s employment by Employer or the successor company
(otherwise than for

 



--------------------------------------------------------------------------------



 



Cause as provided in Section 3 of this Article II) or by Executive, in either
case within one year following a Change in Control. In the event that
Executive’s employment is Terminated Upon a Change in Control, Executive’s
rights to compensation, Restricted Stock and benefits shall be identical to
those to which he would be entitled had he been terminated by Employer other
than for Cause pursuant to Section 4, provided, however, that the minimum
severance benefit described in Section 4(a)(i) (relating to Base Salary) shall
be no less than two (2) years.
     “Change in Control” shall mean (i) the time that Employer or its ultimate
parent, Fairfax, first determines that any person and all other persons who
constitute a group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934 (“Exchange Act”)) have, at a time when no other person or
group directly or indirectly beneficially owns securities carrying more than
forty-five percent (45%) of the votes attached to all outstanding securities of
Employer or Fairfax, acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of outstanding securities of
Employer or Fairfax carrying more than twenty percent (20%) of the votes
attached to all outstanding securities of Employer or Fairfax, unless a majority
of the “Continuing Directors” approves the acquisition not later than ten
(10) business days after Employer or Fairfax makes that determination, or
(ii) the first day on which a majority of the members of Employer’s or Fairfax’s
Board of Directors are not “Continuing Directors”, or (iii) the time that the
Controlling Shareholder of either Employer or Fairfax no longer is the
controlling shareholder, or (iv) the arm’s length sale of a majority interest in
Employer by Fairfax, or (v) a sale of substantially all of the assets of
Employer or Fairfax. For purposes of (iii) in the preceding sentence, the
“Controlling

 



--------------------------------------------------------------------------------



 



Shareholder” of Fairfax is one or more of V. Prem Watsa, his family,
corporations controlled by, or trusts whose beneficiaries are, V. Prem Watsa or
his family, the estate of V. Prem Watsa (including the executors and
administrators), and any persons to whom shares are distributed or sold upon the
death or by the estate of V. Preen Watsa or his family.
     “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of Employer or Fairfax who (i) was a member of
that Board of Directors on the date of this Agreement, (ii) has been a member of
that Board of Directors for the two years immediately preceding such date of
determination, or (iii) was nominated for election or elected to the Board of
Directors by the Controlling Shareholder or with the affirmative vote of all, or
one less than all, of the Continuing Directors who were members of the Board at
the time of such nomination or election.
     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after Executive’s “separation
from service” for any reason or (B) death. If any payment is delayed pursuant to
the above sentence, the first payment after such delay expires shall include all
amounts not previously paid as a result of such delay. The determination of
whether Section 409A of the Code requires any such delay shall be made by
Employer, after consultation with Executive’s tax counsel. The provisions of

 



--------------------------------------------------------------------------------



 



this paragraph shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, Employer shall reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
Section 8:   Release
     In consideration of the payments and benefits to be provided to Executive
under Sections 2, 4, 6, and 7 of Article II of this Agreement, Executive shall
execute and deliver Employer’s standard waiver and release.
ARTICLE III
MISCELLANEOUS PROVISIONS
Section 1:   Payment Obligations.
     The obligation of Employer to pay Executive the compensation and to make
the arrangements provided herein shall be unconditional, and except as provided
herein, Executive shall have no obligation whatsoever to mitigate damages
hereunder. If litigation after a Change in Control (otherwise than in connection
with a Termination for Cause that is ultimately upheld in litigation) shall be
brought to enforce or interpret any provision contained herein, Employer, to the
extent permitted by applicable law, hereby indemnifies Executive for Executive’s
reasonable attorney’s fees and disbursements incurred in such litigation.

 



--------------------------------------------------------------------------------



 



Section 2:   Confidentiality.
     Executive agrees that all confidential and proprietary information relating
to the business of Employer shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by Employer or as such information is within the public domain or comes
within the public domain without any breach of this Agreement.
Section 3:   Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Stamford, Connecticut under the employment
arbitration rules of the American Arbitration Association before a single
arbitrator, who shall be selected jointly by Employer and Executive, or, if
Employer and Executive cannot agree on the selection of the arbitrator, shall be
selected by the American Arbitration Association. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. The party that prevails in
any arbitration hereunder shall be reimbursed by the other party hereto for any
reasonable legal fees and out of pocket expenses directly attributable to such
arbitration, and such other party shall bear all expenses of the arbitrator.

 



--------------------------------------------------------------------------------



 



Section 4:   Withholdings.
     Unless otherwise provided herein, all compensation and benefits to
Executive hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.
Section 5:   Parachute Payments.
     (a)     Subject to Article III, Section 5(b) below, notwithstanding
anything in this Agreement to the contrary, the amount of any payment or benefit
to be received by Executive pursuant to this Agreement or otherwise which would
be subject to the excise tax imposed by Section 4999 of the Code shall be
reduced (but not below zero) by the amount, if any, necessary to prevent any
part of any such payment or benefit received or to be received by Executive
(such foregoing payments or benefits referred to collectively as the “Total
Payments”), from being subject to such excise tax, but only if and to the extent
such reduction will also result in, after taking into account all applicable
state and Federal taxes (computed at the highest applicable marginal rate),
including any taxes payable pursuant to Section 4999 of the Code, a greater
after-tax benefit to Executive than the after-tax benefit to Executive of the
Total Payments computed without regard to any such reduction. For purposes of
the foregoing, (a) no portion of the Total Payments shall be taken into account
which in the opinion of the public accounting firm (“Accounting Firm”) selected
by Employer does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code; (b) any reduction in payments or benefits
pursuant to this Agreement shall be computed by taking into account, in
accordance with Section 280G(b)(4) of the Code, that portion of the Total
Payments which is reasonable compensation, within the meaning of
Section 280G(b)(4) of the

 



--------------------------------------------------------------------------------



 



Code, in the opinion of Accounting Firm; (c) the value of any non-cash benefits
or of any deferred or accelerated payments or benefits included in the Total
Payments shall be determined by Accounting Firm; and (d) in the event of any
uncertainty as to whether a reduction in Total Payments to Executive is required
pursuant hereto, Employer shall initially make all payments otherwise required
to be paid to Executive hereunder, and any amounts so paid which are ultimately
determined not to have been payable hereunder (other than as a loan to
Executive), either (x) upon mutual agreement of Executive and Employer, or
(y) upon Accounting Firm furnishing Executive with its written opinion setting
forth the amount of such payments not to have been so payable (other than as a
loan to Executive under this Section 5(a)), or (z) in the event a portion of the
Total Payments shall be determined by a court or an Internal Revenue Service
proceeding to have otherwise been an “excess parachute payment,” to the extent
permitted by law, the amount so determined in (x), (y) or (z) shall constitute a
loan by Employer to Executive under this Section 5(a), and Executive shall repay
to Employer, within ten (10) business days after the time of such mutual
agreement, such opinion of Accounting Firm is so furnished to Executive, or of
such determination, as applicable, the amount of such loan plus interest thereon
at the rate provided in Section 1274(b)(2)(B) of the Code for the period from
the date of the initial payments to Executive to the date of such repayment by
Executive. All fees and expenses of any Accounting Firm selected under this
Section 5(a) shall be borne solely by Employer.
     (b)     Notwithstanding Article III, Section 5(a) above, and
notwithstanding anything else in this Agreement to the contrary, in the event
the Total Payments exceed 110% of 2.99 multiplied by Executive’s “base amount”
(as defined in Section

 



--------------------------------------------------------------------------------



 



280G(b)(3)(A) of the Code), then, in addition to any other benefits provided
under or pursuant to this Agreement or otherwise, Employer shall pay to
Executive at the time any such payments are made under or pursuant to this
Agreement or any other agreements, an amount equal to the amount of any excise
tax imposed or to be imposed on Executive pursuant to Section 4999 of the Code
(the amount of any such payment, the “Parachute Tax Reimbursement”). In
addition, Employer shall “gross up” such Parachute Tax Reimbursement by paying
to Executive at the same time an additional amount equal to the aggregate amount
of any additional taxes (whether income taxes, excise taxes, special taxes,
employment taxes or otherwise) that are or will be payable by Executive as a
result of the Parachute Tax Reimbursement being paid or payable to Executive
and/or as a result of the additional amounts paid or payable to Executive
pursuant to this sentence, such that after payment of such additional taxes,
Executive shall have been paid on a net after-tax basis an amount equal to the
Parachute Tax Reimbursement. The amount of any Parachute Tax Reimbursement and
of any such gross-up amounts shall be determined by a public accounting firm,
selected by Executive, whose determination, absent manifest error, shall be
treated as conclusive and binding absent a binding determination by a
governmental taxing authority that a greater amount of taxes is payable by
Executive. All fees and expenses of any accounting firm selected under this
Section 5(b) shall be borne solely by Employer.
     (c)     If a Taxing Authority makes a claim against Executive which, if
successful, would require Employer to make a payment under this Section 5,
Executive agrees to contest the claim on request of Employer, subject to the
following conditions:

 



--------------------------------------------------------------------------------



 



     (i)   Executive shall notify Employer of any such claim within ten days of
becoming aware thereof. In the event that Employer desires the claim to be
contested, Employer shall promptly (but in no event more than 30 days after the
notice from Executive, or such shorter time as the Taxing Authority may specify
for responding to such claim) request Executive to contest the claim. Executive
shall not make any payment of any tax which is the subject of the claim before
Executive has given the notice or during the 30 day period thereafter unless
Executive has received written instructions from Employer to make such payment
together with an advance of funds sufficient to make the requested payment plus
any amounts payable under this Section 4 determined as if such advance were an
Excise Tax subject to the Parachute Tax Reimbursement and related gross-up under
Section 5(b), in which event, Executive will act promptly in accordance with
such instructions; and
     (ii)   If Employer so requests, Executive will contest the claim by either
paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by Employer; provided, however, that any request by Employer for
Executive to pay the tax shall be accompanied by an advance from Employer to
Executive of funds sufficient to make the requested payment plus any amounts
under this Section 4 determined as if such advance were an Excise Tax subject to
the Parachute Tax Reimbursement and related gross-up under Section 5(b). If
directed by Employer in writing, Executive will take all action necessary to
compromise or settle the claim, but in no event will Executive compromise or
settle the claim or cease to contest the claim without the written consent of
Employer; provided, however, that Executive may take any such action if
Executive waives in

 



--------------------------------------------------------------------------------



 



writing Executive’s right to a payment under this Section 5 for any amounts
payable in connection with such claim. Executive agrees to cooperate in good
faith with Employer in contesting the claim and to comply with any reasonable
request from Employer concerning the contest of the claim, including the pursuit
of administrative remedies, the appropriate forum for any judicial proceedings,
and the legal basis for contesting the claim. Upon request of Employer,
Executive shall take appropriate appeals of any judgment or decision that would
require Employer to make a payment under this Section 5. Provided that Executive
is in reasonable compliance with the provisions of this subparagraph, Employer
shall be liable for and indemnify Executive against any loss in connection with,
and all costs and expenses, including attorneys’ and accountants’ fees, which
may be incurred as a result of, contesting the claim, and shall provide to
Executive within 30 days after each written request therefore by Executive, cash
advances or reimbursement for all such costs and expenses actually incurred or
reasonably expected to be incurred by Executive as a result of contesting the
claim.
Section 6:   Indemnification.
     In addition to any rights to indemnification to which Executive is entitled
under Employer’s Articles of Incorporation and Bylaws, Employer shall indemnify
Executive at all times during and after the term of this Agreement to the
maximum extent permitted under the Delaware General Corporation Law and any
successor provision thereof and any other applicable corporate law, and shall
pay Executive’s expenses in defending any civil or criminal action, suit or
proceeding in advance of the final disposition of such action, suit or
proceeding and any appeal thereof, to the maximum extent permitted under such
applicable laws. Employer shall use reasonable efforts to maintain at all times

 



--------------------------------------------------------------------------------



 



Directors and Officers Coverage comparable to its existing Directors and
Officers Coverage, if the same can be obtained at a reasonable cost in
comparison to the cost of the then existing coverage, to cover all or a portion
of the foregoing liability.
Section 7:   Notices.
     Any notices permitted or required under this Agreement shall be deemed
given upon the date of personal delivery, addressed to Employer at:

      Odyssey Re Holdings Corp.
     Attn: General Counsel
300 First Stamford Place
Stamford, Connecticut 06902


and addressed to Executive at:

      Mr. Michael G. Wacek
[address]

or at any other address as either party may, from time to time, designate by
notice given in compliance with this Section.
Section 8:   Governing Law.
     This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Connecticut, without giving effect to the
conflicts of laws principles thereof.
Section 9:   Titles and Captions.
     All section’s titles or captions contained in this Agreement are for
convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



Section 10:   Entire Agreement.
     This Agreement contains the entire understanding between the parties, and
supersedes any prior understandings and agreements between Executive and
Employer and/or any affiliate of Employer respecting the subject matter of this
Agreement, including, without limitation, any representations contained within
public notices, press releases or regulatory filings previously issued or made
by Employer or Fairfax. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by Executive and by a
representative of Employer.
Section 11:   Agreement Binding.
     The Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.
Section 12:   Computation of Time.
     In computing any period of time pursuant to this Agreement, the day of the
act, event or default from which the designated period of time begins to run
shall be included, unless it is a Saturday, Sunday or a legal holiday, in which
event the period shall begin to run on the next day which is not a Saturday,
Sunday or legal holiday, and if the period ends on a Saturday, Sunday or legal
holiday, the period shall run until the end of the next day thereafter which is
not a Saturday, Sunday or legal holiday.

 



--------------------------------------------------------------------------------



 



Section 13:   Pronouns and Plurals.
     All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons may require.
Section 14:   Presumption.
     This Agreement or any section thereof shall not be construed against any
party due to the fact that said Agreement or any section thereof was drafted by
said party.
Section 15:   Further Action.
     The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.
Section 16:   Parties in Interest.
     Nothing herein shall be construed to be to the benefit of any third party,
nor is it intended that any provision shall be for the benefit of any third
party.
Section 17:   Savings Clause.
     If any provision of this Agreement, or the application of such provision to
any person or circumstance, shall be held invalid, the remainder of this
Agreement, or the application of such provisions to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.
Section 18:   Failure to Enforce and Waiver.
     The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or

 



--------------------------------------------------------------------------------



 



conditions, and the waiver or relinquishment or any right or power under this
Agreement at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
Section 19:   Counterparts; Facsimile Signatures.
     This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. This
Agreement may be executed by facsimile signatures.
Section 20:   Headings.
     The headings of the Sections and sub-sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.
Date:  September 15, 2008

            ODYSSEY RE HOLDINGS CORP.
 
      By:   /s/  Andrew A. Barnard         Chief Executive Officer             
           /s/  Michael G. Wacek         MICHAEL G. WACEK             

 



--------------------------------------------------------------------------------



 



AWARD DOCUMENT PURSUANT TO THE
ODYSSEY RE HOLDINGS CORP. RESTRICTED SHARE PLAN
Exhibit A
PERSONAL & CONFIDENTIAL
Mr. Michael Wacek
[address]
Dear Mike:
     We are pleased to advise you that Odyssey Re Holdings Corp., a Delaware
corporation (the “Company”), has elected to grant you, effective September 15,
2008 (the “Date of Grant”), an award of 26,220 shares of restricted Common
Stock, par value $.01 per share, of Odyssey Re Holdings Corp. (referred to as
the “Award” or the “Restricted Shares”). The Restricted Shares remain subject to
forfeiture, transfer and certain other restrictions in accordance with the terms
and provisions of the Odyssey Re Holdings Corp. Restricted Share Plan (the
“Plan”) and this Award Document. In the event of any conflict or inconsistency
between the terms of this Award Document and the terms of the Plan, the latter
shall govern. A copy of the Plan is attached hereto.
     This Award Document and the Plan are referred to collectively as the “Grant
Documents”. Capitalized terms not explicitly defined in this Award Document but
defined in the Plan shall have the same definitions as in the Plan.
     1.     Power and Authority of the Committee.   All determinations and
interpretations, as provided in Section 3(a) of the Plan, made by the Committee
in carrying out and administering the Plan and construing and interpreting the
Plan shall be final, binding and conclusive on all parties. Furthermore, every
action, including an exercise of discretion by the Committee, is wholly without
precedent value for any purpose.
     2.     Restricted Period.   Subject to the terms and provisions contained
herein and in the Plan, you shall become vested in the Award and all
restrictions shall lapse, on April 1, 2009 with respect to 5,244 Restricted
Shares, on April 1, 2010 with respect to 5,244 Restricted Shares, on April 1,
2011 with respect to 5,244 Restricted Shares, on April 10, 2012 with respect to
5,244 Restricted Shares, and on April 1, 2013 with respect to the remaining
5,244 Restricted Shares. Such period of time the Restricted Shares are subject
to restrictions is referred to as the “Restricted Period”. Subject to Section
7(e) of

 



--------------------------------------------------------------------------------



 



the Plan, vesting is contingent upon your continuous employment with the Company
or one of its subsidiaries or affiliates from the Date of Grant until the
respective vesting dates. In addition, Restricted Shares may be subject to
forfeiture upon a Termination of Employment. Please carefully review the
definition of “Termination of Employment” and Section 7 of the Plan.
     3.     Escrow Agreement and Stock Powers.   You must, as provided in
Section 7(a)(ii) of the Plan, sign the attached escrow agreement and appropriate
stock powers, in accordance with the instructions thereon, and return them to
the Company to the attention of the General Counsel of the Company; otherwise
the Award shall be null and void.
     4.     Shareholder Rights.   Subject to restrictions set forth in the Plan,
you shall generally have the rights and privileges of a stockholder as to the
Restricted Shares, including the right to vote the Restricted Shares and to
receive dividends in accordance with Section 7(a)(ii) of the Plan.
     5.     Delivery of Restricted Shares.   Pursuant to Section 7(f) of the
Plan, upon the expiration of the Restricted Period applicable to any Restricted
Shares and all other restrictions set forth in the Plan and this Award Document,
the Company shall deliver to you, without charge, a share certificate evidencing
the Restricted Shares (to the nearest full share) which have not been forfeited
and any cash dividends or share dividends credited to your account with respect
to such Restricted Share and the interest thereon, if any.
     6.     Non-Transferability of Award.   Pursuant to Section 8(a) of the
Plan, no Award or amount payable under, or interest in, the Plan shall be
transferable by you except by will or the laws of descent and distribution or
may otherwise be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge. The Committee may, in its
sole discretion, however, permit the transfer of an Award for no consideration
to a family member or to one or more trusts or partnerships established in whole
or in part for the benefit of one or more of your family members.
     7.     Termination of Employment.   Upon your Termination of Employment as
a result of death, disability, reaching retirement age, Change in Control (as
defined in Article II, Section 7 of your Employment Agreement), termination by
the Company for reasons other than For Cause (as defined in Article II,
Section 3 of your Employment Agreement) or Constructive Termination (as defined
in Article II, Section 4 of your Employment Agreement), the Restricted Period
applicable to any Restricted Shares granted to you shall terminate and you shall
become fully vested in the Award.
     8.     Cessation of Public Trading.   If the stock of the Company at any
time during the Restricted Period ceases to be publicly traded (other than as
the result of the Company having made a general assignment for the benefit of
creditors, been adjudicated as bankrupt or insolvent, or having filed a
voluntary petition in bankruptcy, a petition or answer seeking an arrangement
with creditors or to take advantage of any insolvency law or having filed an
answer admitting the material allegations of a petition filed against the
Company in bankruptcy), then you shall have the option to receive a cash
payment,

 



--------------------------------------------------------------------------------



 



payable by OdysseyRe within ten (10) days following written notice from you no
later than thirty (30) days following the delisting of OdysseyRe’s stock from
the exchange, equal to the number of Restricted Shares held by you as of the
delisting of the stock times the greater of (a) the share price of Odyssey Re’s
stock as of the close of business forty-five (45) trading days prior to its
delisting and (b) the average share price of Odyssey Re’s stock (based on end of
business day values) over the forty-five (45) trading day period prior to
delisting.
     9.     No Right to Continued Employment.   Pursuant to Section 8(b) of the
Plan, nothing in the Grant Documents shall interfere in any way with the right
of the Company or one of its subsidiaries or affiliates to terminate your
employment or directorship at any time, with or without cause, consistent with
the provisions of your Employment Agreement.
     10.     Wage and Tax Withholding.   Pursuant to Section 8(d) of the Plan,
the Company and its subsidiaries or affiliates is authorized to withhold from
any Award or any compensation or other payment to you amounts of withholding and
other taxes with respect to the payment of any foreign, federal, state or local
taxes of any kind required by law to be withheld in connection with any Award,
and to take such other action as the Committee may deem necessary or advisable
to enable the Company and you to satisfy obligations for the payment of the
minimum required withholding obligations relating to any Award.
     11.     Compliance with Securities Laws.   An Award, as provided in Section
8(e) of the Plan, may not be exercised, and no shares of Common Stock may be
issued in connection with an Award, unless (i) the issuance of such shares have
been registered under the Securities Act of 1933, as amended, and qualified
under applicable state “blue sky” laws, or the Company has determined that an
exemption from registration and from qualification under such state “blue sky”
laws is available and (ii) the issuance of such shares complies with any other
applicable securities laws.
     12.     Resale Limitations.   An Award may be subject to limitations on
resale pursuant to Rule 144 of the Securities Act of 1933, as amended.
Individual resales may be subject to, without limitation, any of the following
limitations: (i) holding period (e.g., the holder may be prohibited from
reselling Restricted Shares until such shares have been beneficially owned for a
prescribed period of time); (ii) location of sales (e.g., resales may be
confined to residents of a particular geographical area); (iii) manner of sale
(e.g., a would-be-seller may be required to resell in brokers’ transactions or
other arrangements); or (iv) volume (e.g., holders may be subject to quantitive
limits that restrict the amount of securities that are eligible for resale
within a fixed period of time).
     13.     Recapitalization or Reorganization.   The Company and the
stockholders of the Company, as provided in Section 9 of the Plan, have the
right and power to make or authorize any adjustment, recapitalization,
reorganization and other changes to the Company’s capital structure or its
business, including changes which affect shares of Common Stock.

 



--------------------------------------------------------------------------------



 



     14.     Entire Agreement; Counterparts.   The Grant Documents set forth the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof. This
Award Document may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all such counterparts shall together constitute
one and the convenience of reference and shall not affect the meaning of any of
the provisions of this Award Document.
     15.     Governing Law.   This Award Document shall be subject to, and
construed in accordance with, the laws of the State of Delaware.
     To confirm your acceptance of the Award, please sign where indicated below
on the enclosed copy of this Award Document and return the signed copy to the
Company (together with the signed escrow agreement and stock powers) to the
attention of the General Counsel of the Company. By signing and delivering that
copy, you are acknowledging receipt of a copy of the Plan, acknowledging that
you are bound by all of the terms of the Grant Documents, and indicating your
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee. In addition, we recommend that you
retain a copy of the Grant Documents for your files.

           
Yours truly,

ODYSSEY RE HOLDINGS CORP.
 
      By:           Name:   Donald L. Smith        Title:   Senior Vice
President, General
Counsel and Corporate Secretary     

I have read, understand, and agree to be bound by the Grant Documents.
 

         
Signature:
         
Address:
         
 
       

 